NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30207

                Plaintiff-Appellee,             D.C. No.
                                                1:15-cr-00013-SPW-1
 v.

MICHAEL SERREL JOHNSON,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                      Argued and Submitted February 7, 2018
                               Seattle, Washington

Before: M. SMITH and MURGUIA, Circuit Judges, and ROBRENO,** District
Judge.

      Defendant-Appellant Michael Johnson appeals the denial of his motion to

suppress evidence recovered after a traffic stop and a subsequent warranted search

of his vehicle which uncovered, inter alia, methamphetamine. Johnson argues that

the evidence should be suppressed because Trooper Glen Quinnell of the Montana

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
Highway Patrol, who pulled Johnson over, extended the traffic stop beyond its

initial mission – to check his sobriety and address his swerving – without

reasonable suspicion of criminal activity. We have jurisdiction pursuant to 28

U.S.C. § 1291. We affirm.

      1.     While rulings on motions to suppress and whether reasonable

suspicion existed are subject to de novo review, Ornelas v. United States, 517 U.S.

690, 699 (1996), “a reviewing court should take care both to review findings of

historical fact only for clear error and to give due weight to inferences drawn from

those facts by resident judges and local law enforcement officers.” Id. As a result,

the de novo review is peculiar and “slightly more circumscribed than usual” in

light of the deference to those inferences. United States v. Valdes-Vega, 738 F.3d

1074, 1077 (9th Cir. 2013) (en banc).

      2.     In general, the duration of a traffic stop “is determined by the

seizure’s ‘mission’ – to address the traffic violation that warranted the stop, and

attend to related safety concerns.” Rodriguez v. United States, 135 S. Ct. 1609,

1614 (2015) (internal citation omitted). As a result, “[a]uthority for the seizure [ ]

ends when tasks tied to the traffic infraction are – or reasonably should have been –

completed.” Id.

      Reasonable suspicion to extend the stop beyond its initial mission “exists

when an officer is aware of specific, articulable facts which, when considered with


                                           2                                    16-30207
objective and reasonable inferences, form a basis for particularized suspicion” of

criminal activity. United States v. Montero-Camargo, 208 F.3d 1122, 1129 (9th

Cir. 2000) (emphasis in original) (en banc). The reasonable suspicion standard “is

not a particularly high threshold to reach.” Valdes-Vega, 738 F.3d at 1078. While it

requires more than a mere hunch, “the likelihood of criminal activity need not rise

to the level required for probable cause.” United States v. Arvizu, 534 U.S. 266,

274 (2002). It is a “commonsense, nontechnical conception[] that deal[s] with ‘the

factual and practical considerations of everyday life on which reasonable and

prudent men, not legal technicians, act.’” Ornelas, 517 U.S. at 695 (quoting Illinois

v. Gates, 462 U.S. 213, 231 (1983)).

      Courts “must look at the ‘totality of the circumstances’ of each case to see

whether the detaining officer has a ‘particularized and objective basis’ for

suspecting legal wrongdoing.” Arvizu, 534 U.S. at 273 (citing United States v.

Cortez, 449 U.S. 411, 417-18 (1981)). Even though a particular observation may

have an innocuous explanation when viewed in isolation, or be less probative than

other observations, the reasonable suspicion evaluation “cannot be done in the

abstract by divorcing factors from their context in the stop at issue.” Valdes-Vega,

738 F.3d at 1078-79.

      3.     Johnson contends that the traffic stop ended after Quinnell concluded

that he was not impaired. Johnson argues that his detention and questioning


                                          3                                    16-30207
thereafter violated his Fourth Amendment rights as Quinnell did not have

reasonable suspicion to extend the stop.

      4.     We have examined, under the totality of the circumstances, the

observations made by Quinnell which the government asserts supported a

reasonable suspicion to extend the traffic stop. We agree that certain observations

by Quinnell, that were undisputedly made before the completion of the traffic stop,

viewed in the aggregate and giving due weight to the factual inferences of the

district court and the troopers on the scene, “sufficed to form a particularized and

objective basis” for Quinnell’s extension of the traffic stop, even though

“[u]ndoubtedly, each of these factors alone is susceptible of innocent explanation,

and some factors are more probative than others.” Arvizu, 534 U.S. at 277-78.

      5.     The observations supporting Quinnell’s reasonable suspicion of

criminal activity such as drug trafficking, taking into account the totality of the

circumstances, include that: (1) Johnson was driving a long-term expensive rental

vehicle; (2) he was travelling to and from areas associated with drugs along a

common drug route; (3) he was travelling with a significantly younger female

passenger who had no identification, and whom he had only recently met; (4) the

vehicle had several air fresheners (which are sometimes used to disguise the odor

of drugs) despite being pristinely clean; (5) there was a discrepancy between the

fact that Johnson claimed to be a drywaller and the facts that his hands were not


                                           4                                    16-30207
calloused and the vehicle was clean with no visible tools; and (6) Johnson had

three visible phones in the vehicle, one of which was a flip phone and which

Quinnell inferred was a “pay as you go” TracFone, sometimes used by criminals.

      6.     In that Quinnell had a reasonable suspicion of criminal activity, he did

not violate Johnson’s Fourth Amendment rights by continuing the traffic stop in

order to engage in additional criminal investigation.

      AFFIRMED.




                                          5                                    16-30207